Citation Nr: 1338911	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  10-33 961	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a nose disability to include headaches, nausea, and dizziness. 

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for tinnitus.  
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).   

With regard to the first issue listed on the Title Page, which is the manner in which this issue was described at the hearing before the undersigned, the record reflects final adjudications, including by way of a July 1981 Board decision, of an issue listed as entitlement to service connection for headaches, nausea, and dizziness.  The July 1981 Board decision notes the Veteran's in-service report of an accident prior to service that included involvement of the skull region and a history provided at entrance to service of headaches and dizziness.  The October 2009 rating decision denied a claim for service connection for a nose injury, and made reference to the fact that the Veteran reported a history of a pre-service accident in which his nose was "torn more than half way off."  The October 2009 rating decision did not specifically address a claim for service connection for disability manifested by headaches, nausea, or dizziness, but an interim rating decision [in response to the Veteran's report in his April 2010 notice of disagreement that he suffered from headaches since being struck in the nose] dated in October 2010 found that new and material evidence to reopen the claim for service connection for headaches, nausea, and dizziness had not been received.   

When a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).  The Federal Circuit has held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Federal Circuit held that the term "factual basis" is defined as the Veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1335.  The Court of Appeals for Veterans Claims (Court) has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on whether the evidence truly amounted to a new claim based upon a different diagnosed disease or injury, or whether the evidence substantiated an element of a previously adjudicated matter. Velez v. Shinseki, 23 Vet. App. 199 (2009).  

Bearing in mind the overlapping disability (in particular, headaches) previously adjudicated, including by the Board in the July 1991 decision, that has also been attributed to the nose injury addressed in the October 2009 rating decision, and the fact that these decisions addressed the matter of whether disability sustained in, apparently, the same pre-service accident, was aggravated by service, the Board has found it appropriate to consolidate the claim for service connection for a nose injury denied in the October 2009 rating decision with the claim for service connection for a disability manifested by headaches, nausea, and dizziness in the interests of adjudicative efficiency.  See Velez, supra.  Such consolidation also serves the interests of judicial economy and, given the fact that the decision below will reopen the claim, result in no prejudice to the Veteran.  Ephraim, Boggs, supra.  

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's paper claims file and the paperless, electronic (Virtual VA) file.  The Virtual VA file reflects no pertinent information not physically of record.  

The reopened claim for service connection for nose disability to include headaches, nausea, and dizziness pursuant to the adjudication below and claims for service connection for a low back disability, bilateral hearing loss, and tinnitus addressed in the REMAND portion of the decision below require additional development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for a disability manifested by headaches, nausea, and dizziness was originally denied by September 1975 rating decision; the Veteran was informed of this decision and his appellate rights but did not initiate an appeal of the decision within one year, nor was any new and material evidence received within one year.

2.  The Board denied the Veteran's claim for service connection for headaches, nausea, and dizziness in July 1981; decisions from the RO dated in November 1983 and September 1988 decisions found that new and material evidence had not been received to reopen this claim; the Veteran was informed of the November 1983 and September 1988  decisions and his appellate rights but did not initiate an appeal of either decision within one year of the notice of either decision, nor was any new and material evidence received within a year of the notice of either decision.  

3.  Additional evidence received since the September 1988 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a nose disability to include headaches, nausea, and dizziness, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1988 rating decision is final.  38 U.S.C. 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988). 

2.  New and material evidence has been received since the September 1988 rating decision to reopen the Veteran's claim for service connection for a nose disability to include headaches, nausea, and dizziness.  38 U.S.C.A. §§ 1110, 5108, (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for a nose disability to include headaches, nausea, and dizziness, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A Veteran is presumed to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History provided by a Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995). 

Clear and unmistakable evidence that a disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  When the presumption of soundness attaches to a case, VA has the burden of proving by clear and unmistakable evidence that both (1) the disability at issue preexisted service and (2) that such disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Id. at 1096; 38 U.S.C.A. § 1153. 

In the present case, the RO, by way of a September 1975 decision denied the Veteran's claim for service connection for disability manifested by headaches, nausea, and dizziness.  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the decision within one year, nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b) (1975).  As a result, the RO's decision became final.  38 U.S.C. 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975).  

The claim for service connection for disability manifested by headaches, nausea, and dizziness was also denied by the Board in a July 1991 decision, and November 1983 and September 1988 decisions by the RO found that new and material evidence had not been received to reopen this claim.  The RO notified the Veteran of the November 1983 and September 1988 decisions, and of his appellate rights, but he did not initiate an appeal within a year of the notice of either decision, nor was any new and material evidence received within a year of the notice of either decision.  38 C.F.R. § 3.156(b) (1983)(1988).  As such, these decisions became final.  38 U.S.C.A. 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1983) (1988).  The September 1988 rating decision is that last final rating decision addressing the matter at issue on any basis.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the September 1988 rating decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

In determining whether new and material evidence has been submitted, the Board will first summarize the evidence of record at the time of the September 1988 rating decision.  Such evidence included the service treatment reports (STRs) which reflected the Veteran reporting a history recorded in conjunction with the entrance examination of, as previously noted, a pre-service injury in which his nose was "torn more than half way off."  At service entrance, he also reported a history of headaches and dizziness, and "ear, nose or throat trouble."  The entrance examination reflected a normal examination of the head, face, scalp, nose, and sinuses, and the neurologic examination at that time was negative.  

In January 1964, the Veteran was treated for dizzy spells and in February and March 1964 he was treated for complaints of dizziness and headaches.  February and March 1964 STRs reflect the Veteran describing an automobile accident five or six years previously (and prior to service) in which he was thrown through the windshield of a car.  It was indicated that there was still tenderness in the parietal area and that the Veteran had suffered from headaches and dizzy spells since the accident.  The Veteran reported that he suffered from headaches during physical training and that the headaches prevented him from wearing a helmet.  No other pertinent treatment is shown during service, and the December 1965 separation examination did not reflect headaches, nausea, or dizziness, and the neurological examination was negative.  The report of medical history collected at separation from service showed the Veteran reporting "ear, nose or throat trouble," but not headaches, dizziness, indigestion, or "stomach, liver or intestinal trouble."    

After service in June 1975, the Veteran filed a claim for service connection for disability manifested by headaches, nausea, and dizziness that he asserted had developed during basic training.  No specific assertions in this regard were reported therein.  In denying this claim, the September 1975 rating decision noted that there was no evidence during service of an intercurrent injury or aggravation.   

Also of record at the time of the September 1988 rating decision was a July 1980 statement from a private physician noting the Veteran reporting a history of headaches since he was in the service and a July 1980 statement from another private physician reflecting treatment for headaches beginning in September 1979 and a history from the Veteran relating headaches to service.  These statements were also of record at the time of the July 1981 Board decision which found that the presumption of soundness at entrance to service with respect to disability manifested by headaches, nausea, and dizziness had been rebutted by clear and unmistakable evidence, and that the severity of such pre-existing disability did not increase during service.  Also of record at the time of the September 1988 rating decision was another statement from one of the physicians who provided a statement in July 1980 that noted the Veteran reporting a history of headaches since service.  

Evidence received since the September 1988 rating decision includes reports from private treatment in April 2010 reflecting complaints of headaches.  Also presented were more detailed contentions from the Veteran than he provided in his June 1975 application for benefits as to an in-service onset of the disability at issue by way of  sworn testimony to the undersigned at the August 2011 hearing.  In this regard, he described an accident while on a break during night maneuvers when a fellow solider who was running with a steel pot tripped, knocked him over, and struck his nose with the steel pot.  After this incident, he testified that that he could not wear his helmet as it caused dizziness to the point of vomiting and headaches.  The Veteran and his wife also submitted testimony as to continuity of relevant symptoms from service to the present time.  

In short, the Board finds that the information received since the September 1988 rating decision is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a nose disability to include headaches, nausea, and dizziness, and raises a reasonable possibility of substantiating the claim.  With specific regard to the testimony to the undersigned, the credibility of this testimony has been presumed in making this determination.  Justus, supra.  Accordingly, the claim is reopened.

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a nose disability to include headaches, nausea, and dizziness, is reopened.


REMAND

The Board finds that additional development is necessary with respect to the reopened claim for service connection for a nose disability to include headaches, nausea, and dizziness is necessary.  In particular, the Board finds that a VA examination and opinion is necessary with respect to this claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this regard, given the negative entrance examination (The history provided at entrance by the Veteran of a pre-service injury to the nose and headaches and dizziness does not render the presumption of soundness inapplicable.  Paulson, Crow, supra) the presumption of soundness applies with respect to this disability, and the examiner will thus be requested to formulate his/her nexus opinion in accord with the standard of proof set forth in 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003; Wagner, supra. 

The Board also finds that a VA examination and opinion with respect to the claim for service connection for a low back disability is necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon, supra.  Given the pre-service report of a back injury sustained in a pre-service automobile accident on the medical history collected at entrance to service, and the negative examination of the spine at that time of entrance to service, the examiner again will be requested to formulate his/her nexus opinion in accord with the standard of proof set forth in 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003; Wagner, supra.  The examiner will also be requested to consider whether any current low back disability is etiologically related to what was described as a pulled muscle in the back while playing basketball during service on an August 1965 STR. 
 
With respect to hearing loss and tinnitus, the Veteran testified to the undersigned that these conditions are related to the in-service accident in which he was struck in the nose when a fellow soldier tripped, and he and his wife testified as to continuing hearing problems since that time.  As such, the Board finds that a VA examination that addresses these contentions and considers the pertinent evidence of record is necessary with respect to these claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon, supra.  

With respect to whether there may be any additional records that need to be obtained, generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  It is unclear from testimony presented to the undersigned-the Veteran referenced treatment by several physicians at the hearing, not at all of whom are still living, and the undersigned held the record open for 30 days to obtain additional private treatment records, none of which have been received-whether additional efforts to obtain records are necessary.  The Veteran's wife did testify as to a "recent" hearing test by a doctor in Utica, New York, and testimony was presented with respect to the possibility that some records may have been misplaced during a file transfer.  In short, given the necessary development with respect to the examinations set forth above, this remand will provide the RO the opportunity to conduct efforts to obtain any additional treatment reports that may be available.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records. After securing any necessary authorization from him, obtain all records that the Veteran identified, to include any pertaining to hearing loss or tinnitus from a physician in Utica, New York or any misplaced during a file transfer.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After completion of the above-requested development, the Veteran should be afforded an appropriate VA medical examination to determine the current nature and etiology of any disability related to the claimed nose disability to include headaches, nausea, and dizziness.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to opine as follows: 

Did any current nose disability to include headaches, nausea, and dizziness claimed to be related thereto clearly and unmistakably pre-exist his entry to service? 

(i)  If so, is there clear and unmistakable evidence that such pre-existing disability did not undergo an increase in the underlying pathology, i.e., was not aggravated, during service?

If there was an increase in severity of such disability during service, was that increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not that any current disability related to the claimed nose disability to include headaches, nausea, and dizziness is related to his period of military service, to include the claimed injury therein when a fellow soldier tripped and struck him in the nose with a steel pot?  

In offering any opinion, the examiner must consider the full record, to include the lay statements and private physician's reports reflecting the history provided by the Veteran regarding in-service incurrence or aggravation and continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  Also after completion of the requested development with respect to obtaining additional records, afford the Veteran a VA medical examination to determine the current nature and etiology of any current low back disability.   The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to opine as follows: 

Did any current low back disability clearly and unmistakably pre-exist his entry to service? 

(i)  If so, is there clear and unmistakable evidence that such pre-existing disability did not undergo an increase in the underlying pathology, i.e., was not aggravated, during service?

If there was an increase in severity of such disability during service, was that increase clearly and unmistakably due to the natural progress of the disease?

(ii)  If not, is it at least as likely as not that any current back disability is related to his period of military service, to include the claimed injury therein when a fellow soldier tripped and struck him in the nose with a steel pot or a pulled muscle in the back as described on an August 1965 STR?   

In offering any opinion, the examiner must consider the full record, to include any statements regarding in-service incurrence or aggravation and continuity of symptomatology.  The rationale for any opinion offered should be provided. 

4.  Also after completion of the requested development with respect to obtaining additional records, afford the Veteran a VA medical examination to determine the current nature and etiology of any current tinnitus or bilateral hearing loss.  The claims file, to include a copy of this remand, must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to opine as follows: 

Is at likely as not that any current hearing loss or tinnitus is related to his period of military service, to include the claimed injury therein when a fellow soldier tripped and struck him the nose with a steel pot?  

In offering the opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims that have been remanded should be readjudicated based on the entirety of the evidence.  If any claim that has been remanded remains denied, the Veteran and his representative should be issued a supplemental statement of the case that documents consideration of all pertinent evidence, to include that contained in the VA Virtual file.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


